United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    January 4, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-20236
                             Summary Calendar



GEORGE CARLISLE,

                                           Plaintiff-Appellant,

versus

WARDEN JONES; LIEUTENANT SELMAN,

                                           Defendants-Appellees.

                            --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. H-02-CV-4045
                            --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant George Carlisle, Texas prisoner #494912,

appeals from the district court’s summary-judgment dismissal of his

§ 1983 lawsuit against Defendants-Appellants Assistant Warden Mark

Jones    and    Officer   Troy   Selman.     Carlisle   alleged    that   the

defendants violated his constitutional rights by reassigning him

from the carpentry work unit to the hog barn work unit.            Carlisle

argues on appeal that: (1) the district court abused its discretion

by denying his motions to file a second amended complaint, for an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
extension of time to file a supplemental complaint, and for an

extension of time to conduct discovery; and (2) the district

court’s grant of summary judgment was incorrect.

     Examination of the record shows that the denial of Carlisle’s

motion to amend his complaint a second time was harmless.                  See

Bazrowx v. Scott, 136 F.3d 1053, 1054-55 (5th Cir. 1998).              Carlisle

sought a second extension of time to file a response to the

defendants’    summary-judgment    motion    so   that    he   could    file   a

supplemental    complaint.      The    district   court    was    within   its

discretion to deny Carlisle’s request to file a supplemental

complaint   because   the    defendants’    summary-judgment      motion   had

already been filed and Carlisle was trying to raise claims that

were “similar in nature” to his original claims.                 See Burns v.

Exxon Corp., 158 F.3d 336, 343 (5th Cir. 1998).                As Carlisle’s

motion for an extension of time to conduct discovery did not meet

the requirements of FED. R. CIV. P.        56(f), the district court did

not abuse its discretion in denying that motion.               See Beattie v.

Madison County Sch. Dist., 254 F.3d 595, 605-06 (5th Cir. 2001).

     We review a grant of summary judgment de novo, using the

standard applicable in the district court.         See Melton v. Teachers

Ins. & Annuity Ass’n of America, 114 F.3d 557, 559 (5th Cir. 1997).

By failing to challenge the district court’s holding that he did

not have a constitutional right to a particular job assignment,

Carlisle abandoned that issue.        See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).      Even if he had not, however, he could not

                                      2
have prevailed, as that claim is foreclosed by precedent.      See

Bulger v. United States Bureau of Prisons, 65 F.3d 48, 49 (5th Cir.

1995); Jackson v. Cain, 864 F.2d 1235, 1248 n.3 (5th Cir. 1989).

Carlisle also failed to set forth a valid equal-protection claim

regarding the delegation of job assignments to African-American

inmates in his prison.    See Johnson v. Rodriguez, 110 F.3d 299,

306-07 (5th Cir. 1997).

     As Carlisle failed to state a valid 42 U.S.C. § 1983 claim,

the district court properly granted summary judgment for the

defendants.   See Wong v. Stripling, 881 F.2d 200, 202 (5th Cir.

1989).   Accordingly, the district court’s judgment is

AFFIRMED.




                                 3